UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06481 Franklin Municipal Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Franklin Tennessee Report of Independent Municipal Bond Fund 16 Registered Public Municipal Bond Market Accounting Firm 59 Overview 4 Financial Highlights and Statements of Investments 24 Tax Information 60 Franklin California High Yield Municipal Fund 6 Financial Statements 44 Board Members and Officers 61 Notes to Financial Statements 48 Shareholder Information 66 | 1 Annual Report Municipal Bond Market Overview For the 12 months ended May 31, 2014, the municipal bond market increased in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, posted a +3.05% total return for the period. 1, 2 In comparison, the Barclays U.S. Treasury Index had a 12-month return of +1.06%. 1, 2 During the same period, the Barclays 10-Year Municipal Bond Index delivered a +3.69% total return, while the Barclays High Yield Municipal Bond Index, which tracks below-investment-grade municipal bonds, returned +0.33%. 1, 2 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off  municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. The municipal bond market showed little reaction to the news initially but took comfort in the certainty provided by the Feds announcement. This knowledge, combined with lower levels of new-issue municipal bond supply compared with the previous year, helped prices increase substantially during the first five months of 2014. Other factors contributed to municipal bond price volatility during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moodys. In addition, reports 4 | Annual Report from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -11.39% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 1, 2 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although histori- cal performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 2. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 5 Franklin California High Yield Municipal Fund Your Funds Goals and Main Investments: Franklin California High Yield Municipal Fund seeks to provide a high level of income exempt from federal and California personal income taxes by investing at least 80% of its net assets in municipal securities in any rating category, including higher yielding, lower rated securities, that pay interest free from such taxes. 1 Its secondary goal is capital appreciation to the extent possible and consistent with its principal goal. Credit Quality Breakdown* Franklin California High Yield Municipal Fund 5/31/14 % of Total Ratings Long-Term Investments AAA % AA % A % BBB % Below Investment Grade % Refunded % Not Rated % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poors, Moodys and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are avail- able, the highest is used, consistent with the portfolio investment process. Ratings are an NRSROs indication of an issuers creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of rateable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin California High Yield Municipal Fund covers the fiscal year ended May 31, 2014. Performance Overview The Funds Class A share price, as measured by net asset value, decreased from $10.59 on May 31, 2013, to $10.42 on May 31, 2014. The Funds Class A shares paid dividends totaling 47.90 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 4.58% based The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 27. 6 | Annual Report Dividend Distributions* Franklin California High Yield Municipal Fund 6/1/13–5/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class June 3.65 3.17 3.74 July 3.65 3.17 3.74 August 3.70 3.22 3.79 September 3.90 3.47 3.98 October 4.10 3.67 4.18 November 4.10 3.67 4.18 December 4.10 3.66 4.18 January 4.10 3.66 4.18 February 4.15 3.71 4.23 March 4.15 3.68 4.24 April 4.15 3.68 4.24 May 4.15 3.68 4.24 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you purchased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. on an annualization of May’s 4.15 cent per share monthly dividend and the maximum offering price of $10.88 on May 31, 2014. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% (including 3.8% Medicare tax) would need to earn a distribution rate of 9.31% from a taxable investment to match the Fund’s Class A tax-free distribution rate. For the Fund’s Class C and Advisor shares’ performance, please see the Performance Summary. State Update California’s economic recovery continued at a modest pace during the 12-month period ended May 31, 2014, supported by growth in wages, consumer spending, building-permit issuance and construction activity. The state’s housing market was mixed during the period, as prices rose and sales volume fell, resulting largely from tight inventory combined with relatively higher mortgage rates and strict lending standards that reduced affordability. Although the state’s unemployment rate declined from 9.0% in May 2013 to a five-year low of 7.6% at period-end, it remained higher than the 6.3% national average. 3 The public sector and most private sectors contributed to employment growth, with only the manufacturing and financial activities sectors losing jobs. A revision to the state’s employment statistics, which made it more consistent with national statistics, showed that by period-end the state had reclaimed nearly all the jobs lost during the past recession. Annual Report | 7 Portfolio Breakdown Franklin California High Yield Municipal Fund 5/31/14 % of Total Long-Term Investments* Tax-Supported 35.9% General Obligation 15.5% Transportation 12.0% Hospital & Health Care 11.7% Utilities 9.1% Other Revenue 4.3% Higher Education 4.0% Subject to Government Appropriations 2.7% Refunded 2.6% Housing 2.2% *Does not include short-term investments and other net assets. The state’s improved economic standing contributed to a better fiscal position. California ended fiscal year 2013 on June 30, 2013, with a lower-than-projected general fund cash deficit, which helped the state strengthen its liquidity and reduce borrowing needs for fiscal year 2014. With estimated recurring revenues sufficient to fund California’s constitutional and statutory funding obligations, the enacted fiscal year 2014 budget was structurally balanced. The governor and legislature’s agreement on a general fund spending level that was among the past 30 years’ lowest, as a percentage of state personal income, resulted in a projected operating surplus for fiscal year 2014. As of May, tax revenues for fiscal year 2014 exceeded expectations and more than offset the additional cost of the state’s Medi-Cal program. The governor’s revised budget proposal for fiscal year 2015 reflected a modest surplus, with higher revenues driven by personal income tax withholding, partnership income and dividend income. On the expenditure side, the proposal focused on reducing the state’s significant debt, tackling the backlog in deferred maintenance and contributing to the large, underfunded retirement systems for teachers and state employees. The budget proposal also included a higher spending forecast for health and human services as a result of increased Medi-Cal enrollment. California’s net tax-supported debt was $2,465 per capita and 5.3% of personal income, compared with the $1,054 and 2.6% national medians. 4 Independent credit rating agency Standard & Poor’s (S&P) assigned California’s general obligation bonds an A rating with a positive outlook. 5 The rating reflected S&P’s view of the state’s diverse economy, innovative businesses, prominent colleges, commitment to matching recurring revenues and expenses while reducing budgetary debts, likelihood for timely budget enactments, and moderately high bonded debt. However, S&P noted that these strengths were somewhat offset by the state’s volatile revenue base, potential for structural budget imbalance when voter-approved tax increases fully expire in 2018, and sizable retirement benefit and budgetary liabilities. The positive outlook reflected S&P’s assessment of California’s better finances and improving general fund liquidity, as well as the potential for an enhanced rainy day fund requirement, pending voter approval in November. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders while balancing risk and return within the Fund’s range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. 8 | Annual Report Managers Discussion Consistent with our strategy, we sought to remain invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve, in which interest rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Puerto Ricos municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moodys Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Ricos general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, and may invest in municipal securities in any rating category. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin California High Yield Municipal Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 5. This does not indicate S&Ps rating of the Fund. Annual Report | 9 Performance Summary as of 5/31/14 Franklin California High Yield Municipal Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 5/31/14 5/31/13 Change A (FCAMX) $ $ -$ C (FCAHX) $ $ -$0.16 Advisor (FVCAX) $ $ -$ Distributions Share Class Dividend Income A (6/1/13–5/31/14) $ C (6/1/13–5/31/14) $ Advisor (6/1/13–5/31/14) $ 10 | Annual Report Performance Summary (continued) Performance Cumulative total return excludes sales charges. Average annual total returns include maximum sales charges. Class A: 4.25% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Cumulative Average Annual Average Annual Total Annual Share Class Total Return 1 Total Return 2 Total Return (6/30/14) 3 Operating Expenses 4 A 0.61 % 1-Year + % -1.17 % + % 5-Year +59.07 % + % +8.89 % 10-Year +73.73 % +5.22 % +5.13 % C 1.16 % 1-Year +2.74 % +1.75 % +5.80 % 5-Year +54.86 % +9.14 % +9.26 % 10-Year +64.68 % +5.11 % +5.01 % Advisor 5 0.51 % 1-Year +3.32 % +3.32 % +7.52 % 5-Year +60.11 % +9.87 % +9.96 % 10-Year +75.28 % +5.77 % +5.68 % Taxable Taxable Equivalent Equivalent 30 -day 30 -day Distribution Distribution Standardized Standardized Share Class Rate 6 Rate 7 Yield 8 Yield 7 A 4.58 % 9.31 % 3.95 % 8.03 % C 4.21 % 8.56 % 3.56 % 7.24 % Advisor 4.87 % 9.90 % 4.26 % 8.66 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. Investments in lower rated bonds include higher risk of default of loss of principal. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund holds a small portion of its assets in Puerto Rico munici- pal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Effective 11/15/06, the Fund began offering Advisor class shares, which do not have sales charges or a Rule 12b-1 plan. Performance quotations for this class reflect the following methods of calculation: (a) For periods prior to 11/15/06, a restated figure is used based upon the Funds Class A performance, excluding the effect of Class As maximum initial sales charge, but reflecting the effect of the Class A Rule 12b-1 fees; and (b) for periods after 11/15/06, actual Advisor class performance is used reflecting all charges and fees applicable to that class. Since 11/15/06 (commencement of sales), the cumulative and average annual total returns of Advisor Class shares were +46.29% and +5.18%. 6. Distribution rate is based on an annualization of the respective classs May dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 5/31/14. 7. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and California state personal income tax bracket of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 5/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 11. Source: Bureau of Labor Statistics, bls.gov/cpi. The CPI is a commonly used measure of the inflation rate. Annual Report | 13 Your Funds Expenses Franklin California High Yield Municipal Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 12/1/13 Value 5/31/14 Period* 12/1/13–5/31/14 A Actual $ 1,000 $ 1,085.20 $ 3.33 Hypothetical (5% return before expenses) $ 1,000 $ 1,021.74 $ 3.23 C Actual $ 1,000 $ 1,082.80 $ 6.18 Hypothetical (5% return before expenses) $ 1,000 $ 1,019.00 $ 5.99 Advisor Actual $ 1,000 $ 1,086.70 $ 2.81 Hypothetical (5% return before expenses) $ 1,000 $ 1,022.24 $ 2.72 *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.64%; C: 1.19%; and Advisor: 0.54%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 15 Franklin Tennessee Municipal Bond Fund Your Fund’s Goal and Main Investments: Franklin Tennessee Municipal Bond Fund seeks to maximize income exempt from federal and Tennessee personal income taxes, consistent with prudent investing and the preservation of capital, by investing at least 80% of its net assets in investment grade municipal securities that pay interest free from such taxes. 1 Credit Quality Breakdown* Franklin Tennessee Municipal Bond Fund 5/31/14 % of Total Ratings Long-Term Investments AAA 3.20 % AA 70.39 % A 12.55 % BBB 4.20 % Below Investment Grade 2.76 % Refunded 5.77 % Not Rated 1.13 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are avail- able, the highest is used, consistent with the portfolio investment process. Ratings are an NRSRO’s indication of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of rateable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin Tennessee Municipal Bond Fund covers the fiscal year ended May 31, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $11.88 on May 31, 2013, to $11.47 on May 31, 2014. The Fund’s Class A shares paid dividends totaling 41.65 cents per share for the reporting period. 2 The Performance Summary beginning on page 20 shows that at the end of this reporting period the Fund’s Class A shares’ distribution rate was 3.61%. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 41. 16 | Annual Report An investor in the 2014 maximum combined effective federal and Tennessee personal income tax bracket of 47.02% (including 3.8% Medicare tax) would need to earn a distribution rate of 6.81% from a taxable investment to match the Fund’s Class A tax-free distribution rate. State Update Tennessee’s economic recovery continued during the 12 months under review, supported by increases in employment, manufacturing and construction activity. State unemployment declined from 8.4% at the start of the period to 6.4% on May 31, 2014 — faster than in the country as a whole. 3 Unemployment was slightly above the national average and was at the state’s lowest level in almost six years. With strong contributions from professional and business services as well as mining, logging and construction, almost all private sectors contributed to employment growth. The manufacturing sector, one of the state’s large employment sectors, benefited from auto manufacturing growth. However, the government sector continued to pose a challenge to the state’s economic recovery as government spending and employment declined, especially at the federal level. Although home prices rose and construction permit issuance increased through December 2013, the state’s housing market lost momentum so far in 2014 because of adverse weather and higher mortgage rates and home prices. The state ended fiscal year 2013 on June 30, 2013, with stronger-than-projected revenue performance and was able to make a deposit to the reserve for TennCare, its Medicaid program. Tennessee’s fiscal year 2014 enacted budget was balanced, with sales tax receipts providing more than half of the projected revenue. The budget continued to reduce inheritance tax revenues but expected additional revenues from use taxes imposed on sales by out-of-state retailers with in-state distribution facilities. Education continued to account for the largest budget item, followed by health and human services. Because the state, which has a federally run health care exchange, opted out of Medicaid expansion, the budget assumed increased TennCare costs resulting from potential enrollment increases of eligible residents not yet enrolled. With year-to-date revenue collections as of May 2014 coming in less than the budgeted estimate, the state reaffirmed its commitment to keep expenditures in line with revenue collections. The fiscal year 2015 budget was approved in April, after withholding pay increases for teachers and other state workers that had been proposed earlier. Dealing with inflationary pressures in health care and education against a backdrop of declining revenues from corporate taxes was a key challenge for the budget, which increased funding for TennCare and education but reduced funding for salaries and benefits of state employees. Dividend Distributions* Franklin Tennessee Municipal Bond Fund Class A 6/1/13–5/31/14 Dividend per Month Share (cents) June 3.25 July 3.25 August 3.35 September 3.40 October 3.50 November 3.50 December 3.50 January 3.50 February 3.60 March 3.60 April 3.60 May 3.60 Total *Assumes shares were purchased and held for the entire accrual period. Since dividends accrue daily, your actual distributions will vary depending on the date you pur- chased your shares and any account activity. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. Annual Report | 17 Portfolio Breakdown Franklin Tennessee Municipal Bond Fund 5/31/14 % of Total Long-Term Investments* Utilities 29.7 % Hospital & Health Care 15.2 % Higher Education 13.4 % Refunded 11.8 % General Obligation 10.4 % Other Revenue 6.1 % Transportation 5.3 % Tax-Supported 4.7 % Housing 3.4 % *Does not include short-term investments and other net assets. Historically, Tennessee has been a low-debt state, with debt levels at 0.8% of personal income and $324 per capita, compared with the national medians of 2.6% and $1,054. 4 Independent credit rating agency Standard & Poor’s (S&P) affirmed its AA+ rating on the state’s general obligation bonds and lowered the outlook from positive to stable. 5 The rating reflected S&P’s opinion of the state’s cyclical economy, adequate reserves that are projected to grow, strong financial management and performance, long-term record of fully funding the annual required contribution to its retirement system, low debt burden and limited future debt issuance plans. In revising the outlook, S&P cited the state’s continued areas of economic weakness and signs of softer revenue. S&P noted that although government employment reductions caused a drag on the state’s economy, most areas of the economy were improving. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders while balancing risk and return within the Fund’s range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Manager’s Discussion Consistent with our strategy, we sought to remain invested in bonds that maintain an average weighted maturity of 15 to 30 years with good call features. Based on the combination of our value-oriented philosophy of investing primarily for income and a positively sloping municipal yield curve, in which interest rates for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Puerto Rico’s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moody’s Investors Service and Fitch Ratings. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico’s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least 18 | Annual Report one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Thank you for your continued participation in Franklin Tennessee Municipal Bond Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. The Fund may invest up to 100% of its assets in bonds whose interest payments are subject to federal alternative minimum tax. All or a significant portion of the income on these obligations may be subject to such tax. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 5. This does not indicate S&Ps rating of the Fund. Annual Report | 19 Performance Summary as of 5/31/14 Franklin Tennessee Municipal Bond Fund Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 5/31/14 5/31/13 Change A (FRTIX) $ $ -$ Distributions Share Class Dividend Income A (6/1/13–5/31/14) $ Performance 1 Cumulative total return excludes the sales charge. Average annual total returns include the maximum sales charge. Class A: 4.25% maximum initial sales charge. Cumulative Average Annual Average Annual Total Annual Operating Expenses 5 Share Class Total Return 2 Total Return 3 Total Return (6/30/14) 4 (with waiver) (without waiver) A 0.70 % 0.70 % 1-Year + % -4.08 % -1.04 % 5-Year +26.01 % + % + % 10-Year +54.45 % +3.99 % +3.92 % Taxable Equivalent Taxable Equivalent 30-Day Standardized Yield 8 30-Day Standardized Yield 7 Share Class Distribution Rate 6 Distribution Rate 7 (with waiver) (without waiver) (with waiver) (without waiver) A 3.61 % 6.81 % 2.39 % 2.36 % 4.51 % 4.45 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236 . 20 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. The Fund has an expense reduction contractually guaranteed through at least 9/30/14. Fund investment results reflect the expense reduction, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Distribution rate is based on an annualization of the current 3.60 cent per share monthly dividend and the maximum offering price of $11.98 per share on 5/31/14. 7. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and Tennessee state personal income tax rate of 47.02%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 8. The 30-day standardized yield for the 30 days ended 5/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 9. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. 10. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 11. Source: Bureau of Labor Statistics, bls.gov/cpi. The CPI is a commonly used measure of the inflation rate. Annual Report | 21 Your Funds Expenses Franklin Tennessee Municipal Bond Fund As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 22 | Annual Report Your Fund’s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 12/1/13 Value 5/31/14 Period* 12/1/13–5/31/14 A Actual $ 1,000 $ 1,056.00 $ 3.59 Hypothetical (5% return before expenses) $ 1,000 $ 1,021.44 $ 3.53 *Expenses are calculated using the most recent six-month annualized expense ratio, net of expense waivers, of 0.70%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 23 Franklin Municipal Securities Trust Financial Highlights Franklin California High Yield Municipal Fund Year Ended May 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b 0.49 0.46 0.49 0.50 0.51 Net realized and unrealized gains (losses) (0.18 ) 0.17 1.34 (0.33 ) 0.98 Total from investment operations 0.31 0.63 1.83 0.17 1.49 Less distributions from net investment income (0.48 ) (0.44 ) (0.50 ) (0.50 ) (0.51 ) Net asset value, end of year $ Total return c 3.22 % 6.10 % 20.65 % 1.93 % 18.11 % Ratios to average net assets Expenses 0.63 % 0.61 % 0.62 % 0.62 % 0.63 % Net investment income 4.95 % 4.31 % 5.05 % 5.47 % 5.70 % Supplemental data Net assets, end of year (000’s) $ Portfolio turnover rate 22.26 % 5.47 % 6.67 % 17.86 % 13.84 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 24 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Year Ended May 31, Class C Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b 0.44 0.40 0.44 0.46 0.47 Net realized and unrealized gains (losses) (0.18 ) 0.17 1.33 (0.33 ) 0.98 Total from investment operations 0.26 0.57 1.77 0.13 1.45 Less distributions from net investment income (0.42 ) (0.38 ) (0.44 ) (0.45 ) (0.46 ) Net asset value, end of year $ Total return c 2.74 % 5.48 % 19.86 % 1.46 % 17.51 % Ratios to average net assets Expenses 1.18 % 1.16 % 1.17 % 1.17 % 1.18 % Net investment income 4.40 % 3.76 % 4.50 % 4.92 % 5.15 % Supplemental data Net assets, end of year (000’s) $ Portfolio turnover rate 22.26 % 5.47 % 6.67 % 17.86 % 13.84 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 25 Franklin Municipal Securities Trust Financial Highlights (continued) Franklin California High Yield Municipal Fund Year Ended May 31, Advisor Class Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b 0.50 0.47 0.50 0.52 0.52 Net realized and unrealized gains (losses) (0.18 ) 0.18 1.33 (0.34 ) 1.00 Total from investment operations 0.32 0.65 1.83 0.18 1.52 Less distributions from net investment income (0.49 ) (0.45 ) (0.51 ) (0.51 ) (0.52 ) Net asset value, end of year $ Total return 3.32 % 6.30 % 20.60 % 2.03 % 18.47 % Ratios to average net assets Expenses 0.53 % 0.51 % 0.52 % 0.52 % 0.53 % Net investment income 5.05 % 4.41 % 5.15 % 5.57 % 5.80 % Supplemental data Net assets, end of year (000’s) $ Portfolio turnover rate 22.26 % 5.47 % 6.67 % 17.86 % 13.84 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. 26 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds 92.1% California 86.7% ABAG Finance Authority for Nonprofit Corps. Revenue, Episcopal Senior Communities, Refunding, 6.125%, 7/01/41 $ 7,500,000 $ 8,231,175 Windemere Ranch Infrastructure Financing Program, Sub Series B, 5.00%, 9/02/27 2,200,000 2,221,472 Windemere Ranch Infrastructure Financing Program, Sub Series B, 5.00%, 9/02/34 4,235,000 4,269,981 Artesia RDA Tax Allocation, Artesia Redevelopment Project Area, 5.50%, 6/01/42 6,355,000 6,152,339 Artesia Redevelopment Project Area, 5.70%, 6/01/42 3,050,000 3,037,282 Housing Set-Aside, Artesia Redevelopment Project Area, 7.70%, 6/01/46 3,295,000 3,631,815 Azusa Special Tax, CFD No. 2005-1, Improvement Area No. 1, 5.00%, 9/01/27 2,040,000 2,074,007 9/01/37 1,690,000 1,708,506 Baldwin Park USD, GO, Capital Appreciation, Election of 2006, AGMC Insured, zero cpn., 8/01/31 5,735,000 2,235,904 Los Angeles County, Capital Appreciation, Election of 2006, Refunding, BAM Insured, zero cpn., 8/01/42 10,000,000 1,828,700 Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Subordinate, Series S-4, 5.25%, 4/01/53 15,000,000 16,231,050 Beaumont Financing Authority Local Agency Revenue, Improvement Area No. 17B, Series A, 6.125%, 9/01/31 720,000 750,434 Improvement Area No. 17B, Series A, 6.375%, 9/01/42 5,000,000 5,200,400 Series B, 5.35%, 9/01/28 935,000 948,230 Series B, 5.40%, 9/01/35 1,390,000 1,407,167 Series C, 5.45%, 9/01/27 6,435,000 6,438,797 Series C, 5.50%, 9/01/29 855,000 859,925 Series C, 5.50%, 9/01/35 3,995,000 3,997,277 Series C, 5.50%, 9/01/35 1,035,000 1,037,060 Beaumont USD, GO, Election of 2008, Series C, AGMC Insured, 6.00%, 8/01/41 1,925,000 2,182,969 Brentwood Infrastructure Financing Authority Infrastructure Revenue, CIFP, Series 1, 5.00%, 9/02/25 2,695,000 2,705,591 5.125%, 9/02/30 3,400,000 3,415,096 Buena Park Community RDA Tax Allocation, Consolidated Redevelopment Project, 6.25%, 9/01/35 5,000,000 5,249,400 California City RDA Tax Allocation Revenue, Refunding, Series A-1, 7.75%, 9/01/34 8,650,000 8,663,148 California County Tobacco Securitization Agency Tobacco Settlement Revenue, Asset-Backed, Los Angeles County Securitization Corp., 5.70%, 6/01/46 3,000,000 2,484,870 California Educational Facilities Authority Revenue, College and University Financing Program, Pre-Refunded, 5.00%, 2/01/26 250,000 280,165 College and University Financing Program, Pre-Refunded, 5.00%, 2/01/30 615,000 689,206 University of San Francisco, 6.125%, 10/01/36 2,000,000 2,367,720 California State GO, Various Purpose, 6.00%, 11/01/39 13,000,000 15,601,040 FGIC Insured, 6.00%, 8/01/19 30,000 30,282 California State Health Facilities Financing Authority Revenue, Lucile Salter Packard Children’s Hospital at Stanford, Series A, 5.00%, 8/15/43 7,160,000 7,886,740 Providence Health and Services, Refunding, Series C, 6.50%, 10/01/33 4,000,000 4,756,720 Annual Report | 27 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California State Municipal Finance Authority COP, Community Hospitals of Central California Obligated Group, 5.25%, 2/01/24 $ 5,000,000 $ 5,474,100 5.375%, 2/01/29 7,000,000 7,356,370 5.50%, 2/01/39 10,600,000 11,081,134 5.25%, 2/01/46 15,965,000 16,173,024 California State Municipal Finance Authority Mobile Home Park Revenue, a Caritas Affordable Housing Inc. Projects, Senior, Series A, 5.00%, 8/15/30 1,000,000 1,087,350 a Caritas Affordable Housing Inc. Projects, Senior, Series A, 5.25%, 8/15/39 1,200,000 1,253,868 a Caritas Affordable Housing Inc. Projects, Senior, Series A, 5.25%, 8/15/49 3,500,000 3,639,860 Windsor Mobile Country Club, Refunding, Series A, 5.625%, 11/15/33 1,000,000 1,026,870 Windsor Mobile Country Club, Refunding, Series A, 6.00%, 11/15/48 4,000,000 4,151,640 California State Municipal Finance Authority Revenue, Biola University, Refunding, Series A, 5.625%, 10/01/23 6,000,000 6,770,880 Biola University, Refunding, Series A, 5.80%, 10/01/28 7,500,000 8,493,900 Biola University, Refunding, Series A, 5.875%, 10/01/34 6,000,000 6,696,900 Harbor Regional Center Project, 8.50%, 11/01/39 5,000,000 5,934,500 Kern Regional Center Project, Series A, 7.50%, 5/01/39 9,000,000 10,084,230 South Central Los Angeles Regional Center Project, 5.50%, 12/01/33 3,115,000 3,265,143 South Central Los Angeles Regional Center Project, 5.75%, 12/01/43 7,000,000 7,317,520 Southwest Community Health Center, California Mortgage Insured, 6.125%, 2/01/40 4,000,000 4,348,440 California State Public Works Board Lease Revenue, California State Prison Los Angeles, Various Buildings, Series C, 5.75%, 10/01/31 4,640,000 5,469,957 Department of Mental Health, Coalinga State Hospital, Series A, Pre-Refunded, 5.125%, 6/01/29 4,500,000 4,500,000 Various Capital Projects, Series A, 5.125%, 10/01/31 3,605,000 4,039,799 California Statewide CDA Revenue, American Baptist Homes of the West, Refunding, 6.25%, 10/01/39 5,000,000 5,322,250 Bentley School, Refunding, Series A, 7.00%, 7/01/40 8,675,000 9,590,212 California Baptist University, Refunding, 7.25%, 11/01/31 1,250,000 1,486,125 California Baptist University, Refunding, 7.50%, 11/01/41 2,750,000 3,276,158 California Baptist University, Refunding, Series A, 5.40%, 11/01/27 7,440,000 7,632,250 California Baptist University, Refunding, Series A, 5.50%, 11/01/38 4,500,000 4,514,355 California Baptist University, Series A, 5.125%, 11/01/23 715,000 753,989 California Baptist University, Series A, 6.125%, 11/01/33 1,565,000 1,690,889 California Baptist University, Series A, 6.375%, 11/01/43 4,035,000 4,359,051 Catholic Healthcare West, Series C, 5.625%, 7/01/35 5,000,000 5,489,750 CHF-Irvine LLC, UCI East Campus Apartments, Phase II, 5.75%, 5/15/32 10,000,000 11,024,200 Covenant Retirement Communities Inc., Series C, 5.625%, 12/01/36 8,000,000 8,460,880 Drew School, Refunding, 5.30%, 10/01/37 3,275,000 3,277,718 Eskaton Properties Inc. Obligated Group, Refunding, 5.25%, 11/15/34 4,350,000 4,536,658 Henry Mayo Newhall Memorial Hospital, Series B, California Mortgage Insured, Pre-Refunded, 5.20%, 10/01/37 3,500,000 4,133,675 Kaiser Permanente, Series B, 5.25%, 3/01/45 37,325,000 38,519,400 Lancer Educational Student Housing Project, 5.625%, 6/01/33 3,000,000 2,940,030 Methodist Hospital of Southern California Project, FHA Insured, 6.75%, 2/01/38 8,980,000 10,667,522 Monterey Institute International, 5.50%, 7/01/31 8,285,000 9,327,253 Thomas Jefferson School of Law, Refunding, Series A, 7.25%, 10/01/38 10,000,000 6,024,800 28 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) California Statewide CDA Special Tax Revenue, CFD No. 2007-1, Orinda, 6.00%, 9/01/29 $ 5,000,000 $ 5,094,850 Capistrano USD, CFD No. 2005-1 Special Tax, 5.50%, 9/01/43 4,955,000 5,306,557 Carson RDA, Tax Allocation Housing, Series A, 5.25%, 10/01/36 1,965,000 2,011,649 Centinela Valley UHSD, GO, County of Los Angeles, Election of 2008, Series C, 5.00%, 8/01/35 4,195,000 4,679,439 Election of 2010, Series B, AGMC Insured, zero cpn., 8/01/45 42,000,000 7,150,920 Ceres USD, GO, Capital Appreciation, Election of 2008, Series A, zero cpn., 8/01/39 6,450,000 1,253,751 8/01/40 6,730,000 1,214,092 Chatom USD, GO, Election of 2006, Capital Appreciation, Series C, XLCA Insured, zero cpn., 8/01/47 9,450,000 1,443,960 Chula Vista CFD Special Tax, No. 12-I, McMillin Otay Ranch Village Seven, 5.25%, 9/01/30 1,615,000 1,619,619 No. 12-I, McMillin Otay Ranch Village Seven, 5.25%, 9/01/36 2,810,000 2,814,552 No. 2001-1, Improvement Area, San Miguel Ranch, Series B, 5.45%, 9/01/36 2,170,000 2,170,651 City of Fullerton Special Assessment, Community Facilities District No. 2, Amerige Heights, 4.00%, 9/01/24 110,000 114,926 5.00%, 9/01/34 1,100,000 1,153,009 5.00%, 9/01/44 2,500,000 2,564,950 Clovis USD, GO, Capital Appreciation, Election of 2004, Series A, NATL RE, FGIC Insured, zero cpn., 8/01/27 7,500,000 4,505,850 8/01/28 3,000,000 1,709,970 Coachella Valley USD, GO, Capital Appreciation, Election of 2005, Series D, zero cpn., 8/01/42 8,500,000 2,002,770 8/01/43 3,000,000 669,600 Coalinga PFAR, Water and Wastewater Refinancing Projects, Refunding, 5.00%, 4/01/35 1,000,000 1,042,660 4/01/48 6,350,000 6,510,718 Compton Community College District GO, Election of 2002, Series B, 6.625%, 8/01/27 3,085,000 3,685,619 6.75%, 8/01/34 4,000,000 4,622,720 Compton CRDA Tax Allocation, Redevelopment Project, second lien, Series B, 5.70%, 8/01/30 2,255,000 2,294,575 6.00%, 8/01/42 3,460,000 3,511,173 Compton USD, GO, Election of 2002, Series C, AMBAC Insured, 5.00%, 6/01/31 5,000,000 5,240,400 Corona CFD No. 2001-2 Special Tax, Improvement Areas Nos. 1 and 2, Series A, 6.25%, 9/01/32 1,825,000 1,830,712 Corona CFD No. 2003-2 Special Tax, Highlands Collection, 5.20%, 9/01/34 770,000 761,384 Corona-Norco USD Special Tax, Series A, 5.35%, 9/01/26 1,005,000 1,009,332 5.40%, 9/01/36 2,530,000 2,481,626 b Cotati South Sonoma Business Park AD Special Assessment, Limited Obligation Improvement, 6.50%, 9/02/33 4,955,000 4,623,213 Cudahy Community Development Commission Tax Allocation, City-Wide Redevelopment Project, Redevelopment Projects, Series B, 7.75%, 10/01/27 3,795,000 4,562,311 Annual Report | 29 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Daly City Housing Development Finance Agency Mobile Home Park Revenue, Franciscan Mobile Home Park Acquisition Project, sub. bond, Refunding, Series B, 5.85%, 12/15/47 $ 4,935,000 $ 5,148,537 Dana Point CFD Special Tax No. 2006-1, 5.00%, 9/01/38 1,000,000 1,045,090 9/01/45 2,500,000 2,591,575 Del Paso Manor Water District Revenue COP, Phase I Improvement Project, 5.50%, 7/01/41 3,050,000 3,218,726 Duarte RDA Tax Allocation, Capital Appreciation, Merged Redevelopment Project, ETM, zero cpn., 12/01/28 30,795,000 16,060,516 El Dorado County Special Tax, CFD No. 2001-1, 5.35%, 9/01/35 1,900,000 1,918,905 CFD No. 2005-1, 5.00%, 9/01/21 1,000,000 1,018,810 CFD No. 2005-1, 5.15%, 9/01/25 2,075,000 2,116,168 CFD No. 2005-1, 5.25%, 9/01/35 6,705,000 6,745,498 El Rancho USD, GO, Capital Appreciation, Election of 2003, NATL RE, FGIC Insured, zero cpn., 8/01/29 2,400,000 1,195,632 Fairfield Special Tax, CFD No. 3, North Cordelia General Improvements, 6.00%, 9/01/32 1,200,000 1,279,668 9/01/37 5,810,000 6,161,040 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, zero cpn., 1/15/42 75,000,000 14,385,750 junior lien, Refunding, Series C, 6.50%, 1/15/43 40,000,000 45,815,600 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Asset -Backed, Refunding, Senior Series A-1, 5.00%, 6/01/33 24,500,000 20,313,930 Capital Appreciation, Asset-Backed, second subordinate, Refunding, Series C, zero cpn., 6/01/47 50,000,000 1,393,500 Enhanced, Asset-Backed, Refunding, Series A, 5.00%, 6/01/45 4,890,000 4,916,748 Goleta RDA Tax Allocation, Goleta Old Town Redevelopment Project, 8.00%, 6/01/44 5,000,000 5,387,350 Hanford Joint UHSD, GO, Capital Appreciation, Election of 2004, Series B, AGMC Insured, zero cpn., 8/01/32 3,635,000 1,572,028 8/01/33 3,705,000 1,504,452 8/01/35 4,120,000 1,491,605 Hartnell Community College District GO, Capital Appreciation, Election of 2002, Series D, zero cpn., 8/01/44 30,000,000 4,116,300 8/01/49 10,000,000 1,725,800 Imperial Community College District GO, Capital Appreciation, Election of 2010, Series A, AGMC Insured, zero cpn. to 8/01/15, 6.75% thereafter, 8/01/40 3,500,000 3,795,085 b Imperial County Special Tax, CFD No. 98-1, 6.45%, 9/01/17 975,000 977,730 6.50%, 9/01/31 5,705,000 5,714,984 Independent Cities Finance Authority Mobile Home Park Revenue, Lamplighter Salinas, Series A, 6.25%, 7/15/45 2,465,000 2,634,789 Lamplighter Salinas, Series A, 6.25%, 7/15/50 2,000,000 2,137,760 Series A, 5.25%, 5/15/44 2,015,000 2,081,173 Series A, 5.25%, 5/15/49 4,800,000 4,919,472 30 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Indio CFD No. 04-3 Special Tax, Terra Lago, Improvement Area No. 1, 5.10%, 9/01/30 $ 1,275,000 $ 1,285,876 5.15%, 9/01/35 3,000,000 3,019,950 Indio CFD Special Tax, No. 2006-1, Sonora Wells, 5.125%, 9/01/36 2,135,000 2,146,721 Inland Valley Development Agency Successor Agency Tax Allocation, Refunding, Series A, 5.25%, 9/01/37 7,500,000 8,345,775 5.00%, 9/01/44 9,000,000 9,622,170 Irvine USD Special Tax, CFD No. 06-1, Portola Springs, 6.70%, 9/01/35 2,565,000 2,800,390 Jurupa Community Services District Special Tax, CFD No. 7, Eastvale Area, Series A, 5.15%, 9/01/35 3,690,000 3,738,155 CFD No. 12, Eastvale Area, Series A, 5.15%, 9/01/35 1,925,000 1,950,121 CFD No. 17, Eastvale Area, Series A, 5.20%, 9/01/36 2,825,000 2,876,161 CFD No. 30, Eastvale Area, Series A, 5.60%, 9/01/37 1,000,000 1,033,680 Lake Elsinore PFA Local Agency Revenue, AD No. 93-1, Refunding, Series B, 5.125%, 9/02/30 4,980,000 5,078,554 Canyon Hills Improvement Area Development, Series A, 5.75%, 9/01/44 3,240,000 3,330,850 CFD No. 98-1, Series C, 5.25%, 9/01/33 8,000,000 8,211,440 Lake Elsinore Special Tax, CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.85%, 9/01/24 1,020,000 1,034,759 CFD No. 2003-2, Canyon Hills, Improvement Area A, Series A, 5.95%, 9/01/34 2,150,000 2,178,230 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.10%, 9/01/22 750,000 761,798 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.15%, 9/01/25 635,000 644,595 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.25%, 9/01/30 1,195,000 1,211,587 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 1, Series A, 5.25%, 9/01/35 1,225,000 1,238,377 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 2, Series A, 5.20%, 9/01/26 915,000 916,665 CFD No. 2004-3, Rosetta Canyon, Improvement Area No. 2, Series A, 5.25%, 9/01/37 2,790,000 2,792,232 CFD No. 2005-2, Aberhill Ranch, Improvement Area A, Series A, 5.45%, 9/01/36 5,530,000 5,531,382 CFD No. 2006-2, Viscaya, Series A, 5.40%, 9/01/36 2,020,000 2,020,020 Lake Tahoe USD, GO, Election of 2008, zero cpn. to 7/31/25, 5.30% thereafter, 8/01/40 1,140,000 678,973 Lancaster Financing Authority Tax Allocation Revenue, Redevelopment Project Nos. 5 and 6, School Districts, Refunding, 5.40%, 2/01/29 475,000 397,927 Lancaster RDA Tax Allocation, Combined Redevelopment Project Areas, 6.875%, 8/01/34 2,000,000 2,339,580 6.875%, 8/01/39 830,000 961,530 Pre -Refunded, 6.875%, 8/01/39 1,170,000 1,500,455 Las Virgenes USD, GO, Election of 2006, Series C, zero cpn. to 8/01/26, 6.75% thereafter, 8/01/33 8,050,000 5,067,636 Lathrop Financing Authority Revenue, Mossdale Village, Refunding, Series A, 5.50%, 9/02/35 3,850,000 4,040,190 Series A, 6.00%, 9/02/28 1,050,000 1,208,256 Series A, 6.00%, 9/02/29 1,115,000 1,271,033 Series A, 6.00%, 9/02/30 1,130,000 1,281,635 Annual Report | 31 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Lee Lake PFAR, Special Tax, junior lien, Refunding, Series B, 5.25%, 9/01/32 $ 1,475,000 $ 1,531,773 5.375%, 9/01/35 1,095,000 1,137,322 Lemon Grove School District GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn. to 8/01/28, 6.10% thereafter, 8/01/45 6,500,000 3,470,090 Long Beach Bond Finance Authority Natural Gas Purchase Revenue, Series A, 5.00%, 11/15/29 4,630,000 5,222,455 Los Alamitos USD, COP, Capital Appreciation, Capital Projects, zero cpn. to 7/31/24, 5.95% thereafter, 8/01/34 1,500,000 991,515 8/01/42 4,500,000 2,866,275 Los Angeles County Schools Regionalized Business Services Corp. COP, Pooled Financing Program, Series C, 5.00%, 6/01/30 2,200,000 2,277,044 M -S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 32,300,000 43,095,629 Mendocino-Lake Community College District GO, Capital Appreciation, Election of 2006, Series B, AGMC Insured, zero cpn. to 8/01/21, 6.55% thereafter, 8/01/36 5,150,000 4,100,481 zero cpn. to 8/01/26, 6.85% thereafter, 8/01/40 7,500,000 4,653,450 Merced CFD No. 2005-1 Special Tax, Improvement Area No. 1, 5.30%, 9/01/36 2,400,000 1,943,040 Merced RDA Tax Allocation, Merced Gateways Redevelopment Project, Series A, 6.50%, 9/01/39 6,250,000 6,444,625 Merced UHSD, GO, Capital Appreciation, Election of 2008, Series C, zero cpn., 8/01/41 10,000,000 1,799,400 Moreland School District GO, Election of 2002, Series D, FGIC Insured, zero cpn., 8/01/34 4,405,000 1,421,626 FGIC Insured, zero cpn., 8/01/37 5,700,000 1,552,737 NATL RE, FGIC Insured, zero cpn., 8/01/30 3,400,000 1,377,578 NATL RE, FGIC Insured, zero cpn., 8/01/31 2,000,000 764,660 NATL RE, FGIC Insured, zero cpn., 8/01/32 4,405,000 1,588,928 Moreno Valley USD Special Tax, CFD No. 2004-6, 5.10%, 9/01/28 2,000,000 2,007,960 5.20%, 9/01/36 5,000,000 5,014,500 Murrieta CFD No. 2000-2 Special Tax, The Oaks, Improvement Area A, 5.90%, 9/01/27 2,000,000 2,010,360 Improvement Area A, 6.00%, 9/01/34 3,570,000 3,585,601 Improvement Area B, 6.00%, 9/01/27 1,285,000 1,287,519 Improvement Area B, 6.00%, 9/01/34 3,570,000 3,574,391 Murrieta CFD No. 2004-1 Special Tax, Bremerton, 5.625%, 9/01/34 670,000 671,119 North Natomas CFD Special Tax, No. 4, Refunding, Series E, 5.25%, 9/01/33 3,000,000 3,255,780 Oak Park USD, GO, Capital Appreciation, Series A, zero cpn. to 8/01/21, 7.10% thereafter, 8/01/38 6,600,000 5,308,842 Oakland USD Alameda County GO, Election of 2012, 6.625%, 8/01/38 5,000,000 5,939,750 Oakley PFAR, Contra Costa County, Refunding, 5.30%, 9/02/34 995,000 1,045,755 Oceanside CFD No. 2001-1 Special Tax, Morro Hills Development, Pre-Refunded, 5.50%, 9/01/34 2,615,000 2,648,786 Orange County 1915 Act Special Assessment, Limited Obligation, AD No. 01-1-GP1, 5.10%, 9/02/33 1,745,000 1,753,219 Orchard School District GO, Election of 2001, Series B, AGMC Insured, 6.00%, 8/01/36 3,000,000 3,476,910 32 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Oro Grande Elementary School District COP, 5.875%, 9/15/37 $ $ 6.125%, 9/15/40 Oxnard Financing Authority Lease Revenue, Refunding, 5.75%, 6/01/36 Palomar Pomerado Health Care District COP, 6.00%, 11/01/30 6.75%, 11/01/39 Paramount USD, GO, County of Los Angeles, Election of 2006, BAM Insured, zero cpn., 8/01/51 Paso Robles Joint USD, GO, Capital Appreciation, Election of 2006, Series A, zero cpn., 9/01/45 Perris CFD No. 2001-1 Special Tax, Improvement Area No. 4, May Farms, Series A, 5.10%, 9/01/30 5.15%, 9/01/35 Perris CFD No. 2001-2 Special Tax, Refunding, Series A, 5.25%, 9/01/32 Perris CFD No. 2004-3 Special Tax, Improvement Area No. 2, Series A, 5.30%, 9/01/35 Perris CFD No. 2005-2 Special Tax, Harmony Grove, Series A, 5.00%, 9/01/21 5.20%, 9/01/24 5.25%, 9/01/29 5.30%, 9/01/35 Perris Joint Powers Authority Local Agency Revenue, May Farms Improvement Area Nos. 1, 2 and 3, Refunding, Series A, 5.375%, 9/01/33 Willowbrook, Refunding, Series B, 5.25%, 9/01/33 Perris PFAR Tax Allocation, 5.30%, 10/01/26 5.35%, 10/01/36 Housing Loan, Series A, 6.125%, 10/01/40 Pico Rivera Water Authority Revenue, Refunding, Series A, 6.25%, 12/01/32 Pittsburg USD, GO, Capital Appreciation, Election of 2010, Series C, zero cpn., 8/01/47 8/01/52 Porterville PFA Sewer Revenue, Series A, 5.625%, 10/01/36 Poway USD Special Tax, CFD No. 6, 4S Ranch, 5.125%, 9/01/35 CFD No. 6, Improvement Area B, 5.125%, 9/01/36 CFD No. 14, Improvement Area A, 5.25%, 9/01/36 Rancho Cordova CFD No. 2003-1 Special Tax, Sunridge Anatolia, 5.25%, 9/01/25 5.375%, 9/01/30 5.375%, 9/01/37 5.50%, 9/01/37 Redondo Beach USD, GO, Election of 2008, Capital Appreciation, Series E, zero cpn. to 8/01/22, 6.20% thereafter, 8/01/31 Redwood City Special Tax, One Marina, 7.75%, 9/01/41 Richland School District GO, Capital Appreciation, Election of 2008, Refunding, Series C, AGMC Insured, zero cpn., 8/01/49 Annual Report | 33 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Rio Elementary School District, CFD No. 1, Special Tax, 5.20%, 9/01/35 $ 1,000,000 $ 1,000,540 5.50%, 9/01/39 7,750,000 8,062,402 Rio Hondo Community College District GO, Capital Appreciation, Election of 2004, Series C, zero cpn. to 8/01/24, 6.85% thereafter, 8/01/42 13,000,000 9,520,940 Riverbank USD, GO, Election of 2005, Series B, Assured Guaranty, zero cpn., 8/01/38 6,690,000 1,949,332 8/01/43 8,750,000 1,919,925 Riverside County RDA Tax Allocation, Desert Communities Redevelopment Project Area, second lien, Series D, 7.00%, 12/01/31 1,425,000 1,584,344 Desert Communities Redevelopment Project Area, second lien, Series D, 7.25%, 12/01/37 2,505,000 2,803,796 Housing, Series A, 6.00%, 10/01/39 3,000,000 3,172,380 Housing, Series A, 7.125%, 10/01/42 1,750,000 2,048,095 Jurupa Valley Redevelopment Project Area, Series B, 6.75%, 10/01/30 1,200,000 1,443,804 Riverside County Transportation Commission Toll Revenue, senior lien, Series A, 5.75%, 6/01/44 5,000,000 5,543,800 zero cpn., 6/01/43 7,500,000 1,466,175 Riverside PFA Local Measure Sales Tax Revenue, Payment Rehabilitation Project, AGMC Insured, 5.00%, 6/01/33 4,280,000 4,603,910 Riverside USD Special Tax, CFD No. 13, Improvement Area No. 1, 5.375%, 9/01/34 2,320,000 2,304,247 CFD No. 14, Series A, 5.45%, 9/01/35 2,060,000 2,066,427 CFD No. 15, Improvement Area No. 2, Series A, 5.15%, 9/01/25 1,730,000 1,736,055 CFD No. 15, Improvement Area No. 2, Series A, 5.25%, 9/01/30 1,230,000 1,234,883 CFD No. 15, Improvement Area No. 2, Series A, 5.25%, 9/01/35 1,500,000 1,504,305 CFD No. 22, 5.25%, 9/01/35 1,535,000 1,532,912 Road 17 Levee Area PFA Assessment Revenue, Road 17 Levee Improvement Project, 6.75%, 9/01/29 2,630,000 2,772,756 Romoland School District Special Tax, CFD No. 2004-1, Heritage Lake, Improvement Area 3, Refunding, 5.00%, 9/01/36 1,500,000 1,567,635 Improvement Area No. 1, 5.45%, 9/01/38 3,215,000 3,235,415 Improvement Area No. 2, 5.375%, 9/01/38 3,025,000 3,038,613 Roseville Special Tax, CFD No. 1, Fiddyment Ranch, 5.00%, 9/01/19 980,000 1,003,314 Fiddyment Ranch, 5.125%, 9/01/21 980,000 1,003,001 Fiddyment Ranch, 5.125%, 9/01/26 4,945,000 4,967,945 Fiddyment Ranch, 5.25%, 9/01/36 7,880,000 7,787,646 Stone Point, 6.375%, 9/01/24 1,750,000 1,771,368 Stone Point, 6.375%, 9/01/28 2,500,000 2,524,750 Westpark, 5.15%, 9/01/30 5,500,000 5,523,815 Westpark, 5.20%, 9/01/36 2,500,000 2,506,650 Roseville Westpark CFD No. 1 Special Tax, Public Facilities, 5.20%, 9/01/26 1,000,000 1,003,690 5.25%, 9/01/37 1,600,000 1,604,560 34 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Rowland USD, GO, Capital Appreciation, Election of 2006, Series B, zero cpn., 8/01/34 $ 5,000,000 $ 2,030,800 8/01/39 15,000,000 4,536,900 8/01/42 10,750,000 2,742,970 a Sacramento Area Flood Control Agency Special Assessment, Natomas Basin Local Assessment, Refunding, Build America Mutual Assurance, 5.00%, 10/01/44 2,000,000 2,178,300 Sacramento County Airport System Revenue, Senior, Series B, AGMC Insured, 5.25%, 7/01/39 7,000,000 7,406,700 San Bernardino Community College District GO, Election of 2008, Series A, zero cpn., 8/01/44 12,495,000 2,736,155 San Bernardino County Special Tax, CFD No. 2006-1, Improvement Area No. 2, Lytle Creek North, 5.50%, 9/01/44 1,965,000 2,024,874 San Buenaventura Revenue, Community Memorial Health System, 8.00%, 12/01/31 10,000,000 12,112,900 7.50%, 12/01/41 5,000,000 5,776,450 San Diego RDA Tax Allocation Revenue, City Heights Redevelopment Project, Series A, 5.625%, 9/01/40 2,315,000 2,437,163 Naval Training Center Redevelopment Project, Series A, 5.75%, 9/01/40 3,000,000 3,339,780 San Diego RDA Tax Allocation, Capital Appreciation, Refunding, Series B, zero cpn., 9/01/15 2,915,000 2,883,401 9/01/16 1,500,000 1,379,685 9/01/19 1,800,000 1,367,820 9/01/20 1,800,000 1,281,960 9/01/21 1,800,000 1,204,866 9/01/22 1,900,000 1,190,825 9/01/23 1,900,000 1,117,846 9/01/24 1,900,000 1,051,764 9/01/25 1,900,000 982,547 9/01/26 1,900,000 921,652 9/01/27 1,900,000 862,239 9/01/28 1,900,000 809,096 San Diego USD, GO, Election of 2008, Series A, zero cpn. to 7/01/19, 6.00% thereafter, 7/01/33 10,000,000 8,725,100 Series C, zero cpn. to 7/01/30, 6.625% thereafter, 7/01/47 26,025,000 14,078,744 Series E, zero cpn. to 7/01/32, 5.25% thereafter, 7/01/42 6,940,000 3,175,397 Series E, zero cpn. to 7/01/32, 5.375% thereafter, 7/01/47 13,500,000 6,002,235 San Francisco City and County Redevelopment Agency Successor Agency CFD No. 6 Special Tax, Mission Bay South Public Improvements, Refunding, Series C, zero cpn., 8/01/43 10,000,000 1,856,100 San Francisco City and County Redevelopment Agency Successor Agency Tax Allocation, Mission Bay South Redevelopment Project, Series A, 5.00%, 8/01/43 2,500,000 2,653,250 San Francisco City and County Redevelopment Financing Authority Tax Allocation, Mission Bay North Redevelopment Project, Series C, 6.75%, 8/01/41 1,000,000 1,173,970 Mission Bay South Redevelopment Project, Series D, 7.00%, 8/01/33 1,000,000 1,130,720 Mission Bay South Redevelopment Project, Series D, 6.625%, 8/01/39 2,265,000 2,475,486 Mission Bay South Redevelopment Project, Series D, 7.00%, 8/01/41 1,500,000 1,683,330 San Francisco Redevelopment Projects, Series B, 6.625%, 8/01/41 2,500,000 2,847,225 Annual Report | 35 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) San Joaquin County Public Facilities FICO Revenue COP, Wastewater Conveyance Project, 6.00%, 8/01/37 $ 1,000,000 $ 1,007,320 San Joaquin Delta Community College District GO, Election of 2004, Capital Appreciation, Series B, AGMC Insured, zero cpn., 8/01/30 3,900,000 1,678,950 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, junior lien, ETM, zero cpn., 1/01/28 19,150,000 12,989,445 Capital Appreciation, Refunding, Series A, 5.60%, 1/15/16 4,500,000 4,599,270 Capital Appreciation, Refunding, Series A, 5.70%, 1/15/19 3,000,000 3,065,160 Capital Appreciation, Refunding, Series A, 5.75%, 1/15/21 24,750,000 25,280,887 Capital Appreciation, Refunding, Series A, 5.50%, 1/15/28 3,645,000 3,646,932 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/26 19,475,000 10,704,434 Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 1/15/32 50,225,000 18,097,072 Orange County, Capital Appreciation, senior lien, 5.00%, 1/01/33 42,865,000 41,750,510 San Jose RDA Tax Allocation, Merged Area Redevelopment Project, Series B, XLCA Insured, 5.00%, 8/01/28 13,245,000 13,460,496 San Marcos RDA Tax Allocation, Affordable Housing Project, Series A, 5.65%, 10/01/28 1,730,000 1,731,349 San Mateo Special Tax, CFD No. 2008-1, Bay Meadows, 5.875%, 9/01/32 1,500,000 1,646,010 5.375%, 9/01/38 2,500,000 2,638,500 6.00%, 9/01/42 5,000,000 5,493,250 5.50%, 9/01/44 3,300,000 3,499,254 Santa Barbara Elementary School District GO, Election of 2010, Capital Appreciation, Series A, zero cpn. to 8/01/23, 7.00% thereafter, 8/01/36 8,000,000 6,373,760 Santa Cruz County RDA Tax Allocation, 6.625%, 9/01/29 2,650,000 3,012,017 Santa Margarita Water District Special Tax, CFD No. 2013-1, Village of Sendero, 5.625%, 9/01/36 3,000,000 3,300,300 9/01/43 10,000,000 10,961,000 Santee Community Development Commission Tax Allocation, Santee Community Redevelopment Project, Series A, 7.00%, 8/01/31 1,800,000 2,152,296 8/01/41 2,820,000 3,368,236 Saugus Castaic School Facilities Financing Authority Special Tax, Community Facilities District No. 2006-1C, 5.875%, 9/01/33 1,375,000 1,443,324 6.00%, 9/01/43 3,500,000 3,635,380 Saugus USD Special Tax, CFD No. 2005-4, 5.30%, 9/01/36 2,000,000 2,025,880 CFD No. 2006-1, Improvement Area No. 1, 5.375%, 9/01/42 2,000,000 2,060,880 CFD No. 2006-1, Improvement Area No. 2, 5.75%, 9/01/43 2,000,000 2,061,720 Selma PFA Lease Revenue, Bank Qualified, Refunding, 7.00%, 2/01/40 3,265,000 3,288,410 Sierra View Local Health Care District Revenue, 5.25%, 7/01/32 3,000,000 3,086,400 Simi Valley 1915 Act Special Assessment, AD No. 98-1, Madera, 7.30%, 9/02/24 1,835,000 1,844,505 Siskiyou UHSD, GO, Capital Appreciation, Election of 2008, Series B, AGMC Insured, zero cpn., 8/01/49 15,015,000 2,290,688 Sonoma CDA Tax Allocation, Redevelopment Project, 7.00%, 12/01/30 2,115,000 2,519,219 Southern California Public Power Authority Transmission Project Revenue, Southern Transmission Project, 6.125%, 7/01/18 50,000 50,201 36 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) St. Helena USD, GO, Capital Appreciation, zero cpn. to 8/01/25, 6.45% thereafter, 6/01/36 $ 10,000,000 $ 6,754,200 Stockton 1915 Act Special Assessment, Limited Obligation, Mosher AD No. 2003-2, 6.20%, 9/02/23 2,955,000 2,971,725 6.30%, 9/02/33 3,390,000 3,404,645 b,c,d Stockton PFA Lease Revenue, Capital Improvement Projects, Series A, 7.00%, 9/01/38 7,000,000 700,000 Susanville PFAR, Utility Enterprises Project, Refunding, Sub Series B, 5.50%, 6/01/30 1,185,000 1,265,663 5.875%, 6/01/35 1,660,000 1,786,774 6.00%, 6/01/45 6,180,000 6,656,416 Susanville School District GO, Capital Appreciation, Election of 2008, Assured Guaranty, zero cpn., 8/01/49 17,505,000 2,670,563 Temecula RDA Tax Allocation Revenue, Housing, Redevelopment Project No. 1, Series A, 7.00%, 8/01/39 2,100,000 2,513,217 sub. lien, Escrow, Redevelopment Project No. 1, 5.625%, 12/15/38 1,900,000 1,968,894 Tobacco Securitization Authority Northern California Tobacco Settlement Revenue, Asset -Backed, Series A-1, 5.375%, 6/01/38 5,000,000 4,219,850 Asset -Backed, Series A-1, 5.50%, 6/01/45 800,000 661,000 Capital Appreciation, Asset-Backed, Series A-2, 5.40%, 6/01/27 1,250,000 1,188,388 Tobacco Securitization Authority Southern California Tobacco Settlement Revenue, Second Sub. Capital Appreciation, Refunding, Series C, zero cpn., 6/01/46 25,000,000 770,000 Torrance USD, GO, Capital Appreciation, Election of 2008, Measure Z, Series B-1, zero cpn., 8/01/34 5,640,000 2,368,856 Truckee-Donner PUD Special Tax, CFD No. 04-1, 5.20%, 9/01/25 3,000,000 3,004,380 5.75%, 9/01/29 2,975,000 2,975,684 5.25%, 9/01/30 5,050,000 5,051,363 5.80%, 9/01/35 4,530,000 4,529,411 Tulare RDA Tax Allocation, Merged Tulare Redevelopment Projects, Series A, 6.25%, 8/01/40 3,540,000 3,658,130 Tulare Sewer Revenue, 6.50%, 11/15/45 10,000,000 11,225,300 Turlock PFA Tax Allocation Revenue, 7.50%, 9/01/39 3,750,000 4,042,575 Tustin CFD No. 07-1 Special Tax, Tustin Legacy, 6.00%, 9/01/37 2,100,000 2,148,699 Tustin USD Special Tax, CFD No. 06-1, 5.75%, 9/01/30 1,000,000 1,050,080 6.00%, 9/01/40 3,000,000 3,175,350 Vallejo RDA Tax Allocation, Housing Set-Aside, Refunding, Series A, 7.00%, 10/01/31 3,915,000 3,917,388 Vernon Electric System Revenue, Series A, 5.50%, 8/01/41 7,500,000 8,091,900 Victor Valley Community College District GO, Capital Appreciation, Election of 2002, Series C, zero cpn., 6/01/49 11,940,000 2,092,127 Washington Township Health Care District Revenue, Series A, 5.50%, 7/01/38 2,890,000 3,043,575 West Hollywood Community Development Commission Tax Allocation, East Side Redevelopment Project, Series A, 7.25%, 9/01/31 1,000,000 1,187,290 7.50%, 9/01/42 5,000,000 5,962,100 William S. Hart UHSD, CFD No. 2005-1 Special Tax, 5.30%, 9/01/36 2,500,000 2,537,375 Woodland Finance Authority Water Revenue, 6.00%, 3/01/36 1,000,000 1,146,980 3/01/41 1,500,000 1,709,850 Annual Report | 37 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Municipal Bonds (continued) California (continued) Woodland Special Tax, CFD No. 1, 6.00%, 9/01/28 $ $ 6.25%, 9/01/34 Yorba Linda RDA Tax Allocation, sub. lien, Redevelopment Project, Series A, 6.50%, 9/01/32 Yucaipa Special Tax, CFD No. 98-1 Chapman Heights, Refunding, 5.00%, 9/01/26 5.375%, 9/01/30 Yucca Valley RDA Tax Allocation, Yucca Valley Redevelopment Project No. 1, 5.50%, 6/01/28 5.75%, 6/01/38 U.S. Territories 5.4% Guam 1.2% Guam Government GO, Refunding, Series A, 5.00%, 11/15/23 Refunding, Series A, 5.25%, 11/15/37 Series A, 7.00%, 11/15/39 Guam Government Waterworks Authority Water and Wastewater System Revenue, 5.625%, 7/01/40 Northern Mariana Islands 0.1% Northern Mariana Islands Commonwealth Ports Authority Seaport Revenue, Senior Series A, 6.60%, 3/15/28 Puerto Rico 4.1% Puerto Rico Commonwealth Aqueduct and Sewer Authority Revenue, senior lien, Series A, 6.00%, 7/01/44 Puerto Rico Commonwealth GO, Public Improvement, Refunding, Series A, 5.50%, 7/01/39 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series A, 5.00%, 7/01/29 Refunding, Series A, 5.00%, 7/01/42 Series A, 7.00%, 7/01/33 Series A, 6.75%, 7/01/36 Series A, 7.00%, 7/01/43 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Revenue, Cogeneration Facility, AES Puerto Rico Project, 6.625%, 6/01/26 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series U, 5.25%, 7/01/42 Total U.S. Territories Total Municipal Bonds before Short Term Investments (Cost $1,541,600,475) 38 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin California High Yield Municipal Fund Principal Amount Value Short Term Investments 2.5% Municipal Bonds 2.5% California 2.5% e California State GO, Kindergarten, Refunding, Series A3, Daily VRDN and Put, 0.03%, 5/01/34 $ $ Series A, Sub Series A-2, Daily VRDN and Put, 0.06%, 5/01/33 Series A-1, Daily VRDN and Put, 0.03%, 5/01/33 Total Short Term Investments (Cost $45,200,000) Total Investments (Cost $1,586,800,475) 94.6% Other Assets, less Liabilities 5.4% Net Assets 100.0% $ See Abbreviations on page 58. a Security purchased on a when-issued basis. See Note 1(b). b Security has been deemed illiquid because it may not be able to be sold within seven days. At May 31, 2014, the aggregate value of these securities was $12,015,927, representing 0.67% of net assets. c At May 31, 2014, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See note 6 regarding defaulted securities. e Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin Municipal Securities Trust Financial Highlights Franklin Tennessee Municipal Bond Fund Year Ended May 31, Class A Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b 0.43 0.41 0.44 0.44 0.45 Net realized and unrealized gains (losses) (0.42 ) (0.06 ) 0.75 (0.16 ) 0.35 Total from investment operations 0.01 0.35 1.19 0.28 0.80 Less distributions from net investment income (0.42 ) (0.41 ) (0.44 ) (0.44 ) (0.44 ) Net asset value, end of year $ Total return c 0.20 % 2.93 % 10.84 % 2.59 % 7.44 % Ratios to average net assets Expenses before waiver and payments by affiliates 0.72 % 0.70 % 0.71 % 0.71 % 0.72 % Expenses net of waiver and payments by affiliates 0.70 % 0.70 % 0.70 % 0.70 % 0.70 % Net investment income 3.82 % 3.40 % 3.82 % 3.96 % 3.99 % Supplemental data Net assets, end of year (000’s) $ Portfolio turnover rate 7.86 % 7.89 % 5.71 % 14.28 % 10.63 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 40 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds 98.3% Tennessee 89.8% Anderson County Water Authority Water and Sewer Revenue, 5.00%, 6/01/36 $ 1,000,000 $ 1,119,990 Blount County PBA Revenue, Local Government Public Improvement, Series B-15-A, Assured Guaranty, 5.00%, 6/01/28 1,100,000 1,216,633 6/01/32 2,565,000 2,737,701 Bristol Electric System Revenue, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/29 1,075,000 1,138,952 Chattanooga Electric System Revenue, Series A, 5.00%, 9/01/33 7,500,000 8,267,100 Chattanooga Health Educational and Housing Facility Board Revenue, Catholic Health Initiatives, Series D, 6.25%, 10/01/33 500,000 575,280 Chattanooga-Hamilton County Hospital Authority Hospital Revenue, Erlanger Health System, Refunding, AGMC Insured, 5.00%, 10/01/22 3,250,000 3,569,247 Clarksville Electric System Revenue, Series A, 5.00%, 9/01/34 2,000,000 2,169,140 Series A, 5.00%, 9/01/35 3,185,000 3,443,208 XLCA Insured, 5.00%, 9/01/23 2,325,000 2,590,887 XLCA Insured, 5.00%, 9/01/32 4,000,000 4,317,160 Clarksville Water Sewer and Gas Revenue, Refunding, 5.00%, 2/01/38 3,000,000 3,300,540 Columbia Waterworks System Revenue, 5.00%, 12/01/32 3,000,000 3,319,290 Franklin County Health and Educational Facilities Board Revenue, The University of the South Project, AMBAC Insured, Pre-Refunded, 5.00%, 9/01/24 2,000,000 2,118,980 Gallatin Water and Sewer Revenue, Assured Guaranty, 5.00%, 1/01/33 2,215,000 2,364,069 Greene County GO, Rural School, Refunding, Series B, NATL Insured, 5.00%, 6/01/24 1,000,000 1,072,720 Hallsdale-Powell Utility District of Knox County Waterworks and Sewer Revenue, Improvement, NATL RE, FGIC Insured, 5.00%, 4/01/31 1,000,000 1,077,970 Harpeth Valley Utilities District of Davidson and Williamson Counties Revenue, Utilities, 5.00%, 9/01/44 4,400,000 4,891,612 Improvement, NATL Insured, Pre-Refunded, 5.00%, 9/01/29 1,000,000 1,011,710 Improvement, NATL Insured, Pre-Refunded, 5.00%, 9/01/34 2,310,000 2,337,050 Improvement, NATL RE, FGIC Insured, 5.00%, 9/01/35 3,700,000 3,999,367 Hawkins County First Utility District Waterworks Revenue, Series B, Assured Guaranty, 5.00%, 6/01/42 1,250,000 1,333,688 Jackson Hospital Revenue, Jackson-Madison County General Hospital Project, Refunding and Improvement, 5.50%, 4/01/33 3,000,000 3,300,900 Johnson City Electric System Revenue, Improvement, AGMC Insured, 5.00%, 5/01/29 1,000,000 1,112,230 Johnson City Health and Educational Facilities Board Hospital Revenue, Johnson City Medical Center Hospital, Improvement, Series C, NATL Insured, Pre-Refunded, 5.125%, 7/01/25 325,000 325,647 Kingsport GO, Series B, Assured Guaranty, 5.00%, 3/01/29 1,030,000 1,152,251 Kingsport IDB, MFHR, Model City Apartments Project, GNMA Secured, 5.50%, 7/20/39 2,995,000 3,018,720 Knox County First Utility District Water and Sewer Revenue, 5.00%, 12/01/32 1,000,000 1,162,780 NATL Insured, Pre-Refunded, 5.00%, 12/01/24 1,790,000 1,994,418 NATL Insured, Pre-Refunded, 5.00%, 12/01/25 1,000,000 1,114,200 Refunding and Improvement, 5.00%, 12/01/26 1,390,000 1,602,726 Knox County Health Educational and Housing Facility Board Hospital Revenue, Covenant Health, Refunding and Improvement, Series A, zero cpn., 1/01/36 2,000,000 607,480 Knox County Health Educational and Housing Facility Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 2,500,000 2,631,725 4/01/36 5,000,000 5,122,100 Annual Report | 41 Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Knox-Chapman Utility District of Knox County Water and Sewer Revenue, 5.25%, 1/01/36 $ 1,500,000 $ 1,670,640 Refunding and Improvement, 4.00%, 1/01/40 4,000,000 4,084,440 Knoxville Wastewater System Revenue, Improvement, Series A, NATL Insured, Pre-Refunded, 5.00%, 4/01/37 3,000,000 3,119,160 Knoxville Water System Revenue, Improvement, Series R, AGMC Insured, Pre-Refunded, 5.00%, 3/01/30 2,370,000 2,454,633 Lawrenceburg PBA, GO, Electric System, Refunding, AMBAC Insured, 5.00%, 7/01/22 2,470,000 2,793,397 Loudon Water and Sewer Revenue, Exempt Facility, Series A, 4.00%, 3/01/28 1,000,000 1,007,910 5.00%, 3/01/32 1,300,000 1,419,197 Manchester GO, Refunding, AGMC Insured, 5.00%, 6/01/38 2,665,000 2,980,110 Maryville Revenue, Water and Sewer, Series A, Assured Guaranty, 5.00%, 6/01/38 5,500,000 5,827,965 a Memphis Electric System Revenue, 5.00%, 12/01/34 1,000,000 1,157,410 Memphis GO, General Improvement, Assured Guaranty, Pre-Refunded, 5.00%, 4/01/27 1,975,000 2,333,917 Refunding, 5.00%, 5/01/36 4,135,000 4,606,473 Memphis-Shelby County Airport Authority Airport Revenue, Refunding, Series B, 5.75%, 7/01/25 2,500,000 2,880,650 Refunding, Series D, 5.00%, 7/01/25 3,000,000 3,385,980 Series A, AGMC Insured, 5.00%, 7/01/35 5,000,000 5,336,600 Series A, AGMC Insured, 5.00%, 7/01/39 2,565,000 2,733,367 Memphis-Shelby County Sports Authority Inc. Revenue, Memphis Arena Project, Refunding, Series B, 5.375%, 11/01/29 5,000,000 5,733,750 Metropolitan Government of Nashville and Davidson County Electric Revenue, Series A, 5.00%, 5/15/33 3,000,000 3,288,480 5/15/36 3,500,000 3,875,795 Metropolitan Government of Nashville and Davidson County GO, Improvement, Refunding, Series A, 5.00%, 1/01/33 5,000,000 5,722,550 Series B, Pre-Refunded, 5.00%, 8/01/25 5,000,000 5,501,750 Series C, Pre-Refunded, 5.00%, 2/01/25 3,000,000 3,095,100 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board Revenue, Vanderbilt University, Refunding, Series B, 5.00%, 10/01/39 9,000,000 9,930,690 Series A, 5.50%, 10/01/29 3,500,000 4,146,835 Metropolitan Government of Nashville and Davidson County Sports Authority Revenue, Public Improvements, Ballpark Project, Series A, 5.00%, 8/01/38 3,000,000 3,307,830 8/01/43 2,075,000 2,272,706 Pigeon Forge IDB Revenue, Public Facility, 5.00%, 6/01/34 1,250,000 1,391,612 Rutherford County Consolidated Utility District Waterworks Revenue, AGMC Insured, Pre-Refunded, 5.00%, 2/01/36 3,060,000 3,301,985 Rutherford County GO, 3.00%, 4/01/31 2,000,000 1,958,440 Rutherford County Health and Educational Facilities Board Revenue, Ascension Health Senior Credit Group, Series C, 5.00%, 11/15/40 10,000,000 10,686,700 Shelby County Health Educational and Housing Facility Board Revenue, Baptist Memorial Health Care, Series A, 5.00%, 9/01/19 3,015,000 3,528,364 Educational Facilities, Rhodes College, 5.50%, 8/01/40 5,000,000 5,747,550 42 | Annual Report Franklin Municipal Securities Trust Statement of Investments, May 31, 2014 (continued) Franklin Tennessee Municipal Bond Fund Principal Amount Value Municipal Bonds (continued) Tennessee (continued) Shelby County Health Educational and Housing Facility Board Revenue, (continued) Methodist Healthcare, Series B, AGMC Insured, 5.25%, 9/01/27 $ 5,000,000 $ 5,378,600 St. Jude Children’s Research Hospital, Refunding, 5.00%, 7/01/36 5,000,000 5,260,500 South Blount County Utility District Waterworks Revenue, Refunding and Improvement, AGMC Insured, 5.00%, 12/01/33 1,000,000 1,096,320 5.25%, 12/01/39 3,310,000 3,638,749 Tennessee HDA Residential Financing Program Revenue, Issue 1C, 4.00%, 7/01/43 3,000,000 3,072,210 Tennessee HDA Revenue, Homeownership Program, Series 1, 5.00%, 7/01/29 1,185,000 1,237,270 Series 2C, 3.80%, 7/01/43 1,940,000 1,926,439 Tennessee State School Bond Authority Revenue, Higher Educational Facilities, Second Program, Refunding, Series A, 5.00%, 5/01/39 3,000,000 3,271,860 Refunding, Series A, NATL Insured, 5.00%, 5/01/26 1,250,000 1,295,788 Refunding, Series A, NATL Insured, 5.00%, 5/01/30 3,000,000 3,104,310 Series A, 5.00%, 5/01/34 3,555,000 3,783,302 Series B, 5.50%, 5/01/38 4,000,000 4,560,960 West Wilson Utility District of Wilson County Water Revenue, 5.00%, 6/01/33 3,000,000 3,451,380 Improvement, NATL Insured, Pre-Refunded, 5.00%, 6/01/26 1,805,000 1,805,000 245,282,145 U.S. Territories 8.5% Guam 1.9% Guam Economic Development and Commerce Authority Revenue, Tobacco Settlement, Asset-Backed Bonds, Refunding, 5.25%, 6/01/32 1,815,000 1,666,424 Guam Government Limited Obligation Revenue, Section 30, Series A, 5.625%, 12/01/29 3,205,000 3,489,123 5,155,547 Puerto Rico 6.6% Puerto Rico Electric Power Authority Power Revenue, Series XX, 5.25%, 7/01/40 5,000,000 3,000,050 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Series S, 6.00%, 7/01/41 5,000,000 3,614,500 Puerto Rico Sales Tax FICO Sales Tax Revenue, first subordinate, Series A, 6.50%, 8/01/44 8,000,000 7,313,360 Series C, 5.50%, 8/01/40 5,000,000 4,024,350 17,952,260 Total U.S. Territories 23,107,807 Total Municipal Bonds (Cost $255,256,156) 98.3% 268,389,952 Other Assets, less Liabilities 1.7% 4,752,283 Net Assets 100.0% $ 273,142,235 See Abbreviations on page 58. a Security purchased on a when-issued basis. See Note 1(b). Annual Report | The accompanying notes are an integral part of these financial statements. | 43 Franklin Municipal Securities Trust Financial Statements Statements of Assets and Liabilities May 31, 2014 Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Assets: Investments in securities: Cost $ $ Value $ $ Cash 74,462,750 2,523,689 Receivables: Investment securities sold 4,330,243 — Capital shares sold 11,277,782 555,447 Interest 22,347,139 3,722,052 Other assets 47,685 138 Total assets 1,813,113,868 275,191,278 Liabilities: Payables: Investment securities purchased 8,160,858 1,152,630 Capital shares redeemed 4,602,674 567,184 Management fees 692,825 115,156 Distribution fees 252,139 22,947 Transfer agent fees 160,764 19,232 Distributions to shareholders 1,697,594 129,544 Accrued expenses and other liabilities 109,860 42,350 Total liabilities 15,676,714 2,049,043 Net assets, at value $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income 7,130,668 388,354 Net unrealized appreciation (depreciation) 113,847,794 13,133,796 Accumulated net realized gain (loss) (103,971,342) (5,912,732) Net assets, at value $ $ 44 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Financial Statements (continued) Statements of Assets and Liabilities (continued) May 31, 2014 Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Class A: Net assets, at value $ $ Shares outstanding 115,488,594 23,817,464 Net asset value per share a $ $ Maximum offering price per share (net asset value per share ÷ 95.75%) $ $ Class C: Net assets, at value $ Shares outstanding 26,580,800 Net asset value and maximum offering price per share a $ Advisor Class: Net assets, at value $ Shares outstanding 30,187,172 Net asset value and maximum offering price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 45 Franklin Municipal Securities Trust Financial Statements (continued) Statements of Operations for the year ended May 31, 2014 Franklin Franklin California Tennessee High Yield Municipal Municipal Fund Bond Fund Investment income: Interest $ 93,012,732 $ 12,738,831 Expenses: Management fees (Note 3a) 7,759,412 1,518,845 Distribution fees: (Note 3c) Class A 1,140,735 281,728 Class C 1,758,272 — Transfer agent fees: (Note 3e) Class A 460,842 123,489 Class C 109,281 — Advisor Class 105,685 — Custodian fees 14,849 2,471 Reports to shareholders 49,210 12,577 Registration and filing fees 70,223 16,540 Professional fees 53,699 37,057 Trustees’ fees and expenses 56,208 9,677 Other 151,599 36,073 Total expenses 11,730,015 2,038,457 Expenses waived/paid by affiliates (Note 3f) — (66,220 ) Net expenses 11,730,015 1,972,237 Net investment income 81,282,717 10,766,594 Realized and unrealized gains (losses): Net realized gain (loss) from investments (20,925,718 ) (4,255,849 ) Net change in unrealized appreciation (depreciation) on investments (23,275,229 ) (9,475,045 ) Net realized and unrealized gain (loss) (44,200,947 ) (13,730,894 ) Net increase (decrease) in net assets resulting from operations $ 37,081,770 $ (2,964,300 ) 46 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Municipal Securities Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Year Ended May 31, Year Ended May 31, Increase (decrease) in net assets: Operations: Net investment income $ 81,282,717 $ 80,217,948 $ 10,766,594 $ 11,393,601 Net realized gain (loss) from investments (20,925,718 ) 642,572 (4,255,849 ) 159,013 Net change in unrealized appreciation (depreciation) on investments (23,275,229 ) 29,328,969 (9,475,045 ) (2,354,030 ) Net increase (decrease) in net assets resulting from operations 37,081,770 110,189,489 (2,964,300 ) 9,198,584 Distributions to shareholders from: Net investment income: Class A (54,530,179 ) (53,877,532 ) (10,463,435 ) (11,363,580 ) Class B — (27,544 ) — — Class C (11,377,311 ) (11,056,616 ) — — Advisor Class (12,746,545 ) (11,568,916 ) — — Total distributions to shareholders (78,654,035 ) (76,530,608 ) (10,463,435 ) (11,363,580 ) Capital share transactions: (Note 2) Class A (98,295,143 ) 68,684,148 (57,586,987 ) 33,633,709 Class B — (2,107,252 ) — — Class C (36,905,643 ) 23,436,420 — — Advisor Class 17,037,991 58,011,397 — — Total capital share transactions (118,162,795 ) 148,024,713 (57,586,987 ) 33,633,709 Net increase (decrease) in net assets (159,735,060 ) 181,683,594 (71,014,722 ) 31,468,713 Net assets: Beginning of year 1,957,172,214 1,775,488,620 344,156,957 312,688,244 End of year $ 1,797,437,154 $ 1,957,172,214 $ 273,142,235 $ 344,156,957 Undistributed net investment income included in net assets: End of year $ 7,130,668 $ 7,333,072 $ 388,354 $ 85,303 Annual Report | The accompanying notes are an integral part of these financial statements. | 47 Franklin Municipal Securities Trust Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin Municipal Securities Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of two funds (Funds). The classes of shares offered within each of the Funds are indicated below. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. Class A Class A, Class C & Advisor Class Franklin Tennessee Municipal Bond Fund Franklin California High Yield Municipal Fund The following summarizes the Funds’ significant accounting policies. a. Financial Instrument Valuation The Funds’ investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust’s Board of Trustees (the Board), the Funds’ administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds’ valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds’ pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to 48 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Securities Purchased on a When-Issued Basis The Funds purchase securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Funds will generally purchase these securities with the intention of holding the securities, they may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of May 31, 2014, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividends from net investment income are normally declared daily; these dividends may be reinvested or paid monthly to shareholders. Distributions to shareholders are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These Annual Report | 49 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Security Transactions, Investment Income, Expenses and Distributions (continued) reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. e. Insurance The scheduled payments of interest and principal for each insured municipal security in the Trust are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Funds are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. f. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. g. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 50 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST At May 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Franklin California Franklin Tennessee High Yield Municipal Fund Municipal Bond Fund Shares Amount Shares Amount Class A Shares: Year ended May 31, 2014 Shares sold 21,524,074 $ 2,979,756 $ Shares issued in reinvestment of distributions 4,387,697 43,817,573 786,891 8,809,463 Shares redeemed (36,065,686 ) (358,144,040 ) (8,925,100 ) (99,787,426 ) Net increase (decrease) (10,153,915 ) $ ) (5,158,453 ) $ ) Year ended May 31, 2013 Shares sold 25,489,517 $ 5,519,807 $ Shares issued in reinvestment of distributions 4,030,992 42,734,357 782,443 9,402,008 Shares redeemed (22,992,594 ) (244,048,450 ) (3,506,030 ) (42,174,538 ) Net increase (decrease) 6,527,915 $ 2,796,220 $ Class B Shares: Year ended May 31, 2013 a Shares sold 176 $ Shares issued in reinvestment of distributions 2,131 22,574 Shares redeemed (200,753 ) (2,131,687 ) Net increase (decrease) (198,446 ) $ ) Class C Shares: Year ended May 31, 2014 Shares sold 4,402,781 $ Shares issued in reinvestment of distributions 867,684 8,717,269 Shares redeemed (8,988,985 ) (90,089,398 ) Net increase (decrease) (3,718,520 ) $ ) Year ended May 31, 2013 Shares sold 6,229,075 $ Shares issued in reinvestment of distributions 783,276 8,353,322 Shares redeemed (4,816,808 ) (51,342,510 ) Net increase (decrease) 2,195,543 $ Annual Report | 51 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Franklin California High Yield Municipal Fund Shares Amount Advisor Class Shares: Year ended May 31, 2014 Shares sold 14,978,666 $ 150,547,562 Shares issued in reinvestment of distributions 710,574 7,112,474 Shares redeemed (14,155,559 ) (140,622,045 ) Net increase (decrease) 1,533,681 $ 17,037,991 Year ended May 31, 2013 Shares sold 12,583,599 $ 133,741,674 Shares issued in reinvestment of distributions 627,220 6,659,636 Shares redeemed (7,714,434 ) (82,389,913 ) Net increase (decrease) 5,496,385 $ 58,011,397 a Effective March 01, 2013, all Class B shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Funds are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Funds pay an investment management fee to Advisers based on the average daily net assets of each of the Funds as follows: Annualized Fee Rate Net Assets 0.625% Up to and including $100 million 0.500% Over $100 million, up to and including $250 million 0.450% Over $250 million, up to and including $7.5 billion 0.440% Over $7.5 billion, up to and including $10 billion 0.430% Over $10 billion, up to and including $12.5 billion 0.420% Over $12.5 billion, up to and including $15 billion 0.400% Over $15 billion, up to and including $17.5 billion 0.380% Over $17.5 billion, up to and including $20 billion 0.360% In excess of $20 billion 52 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Funds. The fee is paid by Advisers based on the Funds’ average daily net assets, and is not an additional expense of the Funds. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Funds’ Class A reimbursement distribution plans, the Funds reimburse Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plans, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the fund’s Class C compensation distribution plans, the Franklin California High Yield Municipal Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of each fund’s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31 for each fund. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Reimbursement Plans: Class A 0.15 % 0.15 % Distributors has agreed to limit the current rate to 0.10% per year for each of the Funds. Compensation Plans: Class C 0.65 % — d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Funds. These charges are deducted from the proceeds of sales of fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Funds of the following commission transactions related to the sales and redemptions of the Funds’ shares for the year: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Sales charges retained net of commissions paid to unaffiliated broker/dealers $ 206,223 $ 57,660 CDSC retained $ 140,994 $ 5,000 Annual Report | 53 Franklin Municipal Securities Trust Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended May 31, 2014, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Transfer agent fees $ 214,638 $ 35,961 f. Waiver and Expense Reimbursements Advisers has contractually agreed in advance to waive or limit its fees and to assume as its own expense certain expenses otherwise payable by the Franklin Tennessee Municipal Bond Fund so that the expenses (excluding distribution fees, and acquired fund fees and expenses) of the fund do not exceed 0.60%, (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until September 30, 2014. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At May 31, 2014, the capital loss carryforwards were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Capital loss carryforwards subject to expiration: 2015 $ $ 2016 1,572,273 — 2017 5,767,799 810,129 2018 32,781,484 — 2019 21,604,912 — Capital loss carryforwards not subject to expiration: Short term 22,572,317 3,485,804 Long term 18,562,437 1,605,488 Total capital loss carryforwards $ $ 54 | Annual Report Franklin Municipal Securities Trust Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) The tax character of distributions paid during the years ended May 31, 2014 and 2013 was as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Distributions paid from tax exempt $ $76,530,608 $ $11,363,580 income At May 31, 2014, the cost of investments, net unrealized appreciation (depreciation), undistributed tax exempt income for income tax purposes were as follows: Franklin California Franklin Tennessee High Yield Municipal Municipal Fund Bond Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation (48,434,114 ) (4,469,086 ) Net unrealized appreciation (depreciation) $ $ Undistributed tax exempt income $ $
